ORDER
PER CURIAM.
Frederick J. Peet appeals from entry of a default judgment against him in the amount of $26,277.49 plus costs, for failure to attend his own deposition. Frank J. Carlson’s Motion to Dismiss Appeal as Untimely Filed is denied.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).